o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date conex-105152-18 uil ------------- the honorable mike kelly member u s house of representative sec_33 chestnut avenue sharon pa attention dear representative kelly i am responding to your inquiry dated date on behalf of your constituent ------------------------- --------------- wrote about the commuter benefit plan which he uses to pay for his commuting_costs on a pre-tax basis specifically recently only accepted cash for commuter tickets in the past a third-party administrator provided cash reimbursements for his commuting_costs ------------------ further explained that in date the third-party administrator told him cash reimbursements were no longer an option and employees had to use a contribution- funded debit card to purchase their commuter tickets asked if irs could make an exception to allow reimbursement of the dollar_figure he incurred before administrators told him about revrul_2014_32 changes i am sorry to hear of the difficulties the federal tax treatment of transit benefits provided to employees we cannot address for example administrator’s communications about changes to the applicable rules explained he commutes using a commuter system that until specific circumstances or the sufficiency of a third-party has encountered we can only address ---------------- --------------- -------------- -------------- conex-105152-18 in addition we cannot provide binding legal advice to taxpayers unless they request a private_letter_ruling as described in revproc_2018_1 internal_revenue_bulletin however i may provide the following general information gross_income does not include any benefit that is a qualified_transportation_fringe sec_132 of the code qualified_transportation fringes include any transit_pass sec_132 a transit_pass is any pass token farecard voucher or similar item entitling a person to transportation or transportation at a reduced price if such transportation is on mass transit facilities or is provided by any person in the business of transporting persons for compensation or hire in a commuter_highway_vehicle sec_132 a qualified_transportation_fringe includes cash reimbursement for transit passes provided the reimbursement is made under a bona_fide reimbursement arrangement however cash reimbursement for transit passes under a bona_fide reimbursement plan is only allowed if no voucher or similar item which may be exchanged only for a transit_pass is readily available for direct distribution by the employer to employees internal_revenue_code sec_132 and sec_1_132-9 q a a q a-16 b revrul_2006_57 2006_47_irb_911 provided guidance on the use of smartcards debit cards or other electronic media to provide employees with transportation fringe_benefits one type of debit card discussed in revrul_2006_57 was terminal-restricted debit cards which are debit cards that are restricted for use only at merchant terminals at points of sale at which only fare media for local transit systems is sold revrul_2006_57 provided that as use of terminal-restricted debit cards increased the irs intended to issue guidance clarifying under what situations the terminal-restricted debit cards are considered to be readily available and thus preclude cash reimbursement for transit benefits in the interim revrul_2006_57 provided that the irs would not challenge the ability of employers to provide qualified_transportation fringes in the form of cash reimbursement for transit passes when the only available voucher or similar item was a terminal-restricted debit card revrul_2014_32 modified and superseded revrul_2006_57 revrul_2014_32 provided that beginning after date employers are no longer permitted to provide qualified_transportation_fringe_benefits in the form of cash reimbursement in geographic areas where a terminal-restricted debit card is readily available even if that is the only voucher or similar item that is readily available cash reimbursement is also not allowed in geographic areas where other readily available debit cards qualify as transit passes for example such debit cards include those restricted for use only at merchants that have been assigned a merchant category code indicating that the merchant sells fare media the prohibition against cash reimbursement for transit passes only applies if a voucher or similar item which may be exchanged only for a transit_pass is readily available for conex-105152-18 direct distribution by the employer or a third-party administrator to employees it is a factual determination whether a voucher or similar item that may be exchanged only for a transit_pass is readily available --------------- described in his letter it is not clear whether a voucher considering the facts or similar item that may be exchanged only for a transit_pass is readily available to the employer or when such an item became readily available for example it is conceivable that the employer or third-party administrator could purchase ticket books directly from the commuter company for distribution to the employee the fact that the commuter company accepted only cash does not cause the commuter tickets to not be readily available to the employer for direct distribution to the employee however if other restrictions cause the commuter tickets not to be considered readily available then cash reimbursement under a bona_fide reimbursement arrangement would not be prohibited sec_1_132-9 q a-16 b it is also possible that the debit card referred to in his letter may have qualified as a transit_pass under the irs guidance i hope this information is helpful if you have any questions please contact me at ---------------- --------------------- -------------------- -------------- ------ or at sincerely victoria a judson associate chief_counsel tax exempt and government entities
